i          i      i                                                                              i         i       i




                                    MEMORANDUM OPINION

                                              No. 04-10-00005-CR

                                           IN RE Jose MEDEROS

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 3, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 5, 2010, relator Jose Mederos filed a petition for writ of mandamus, complaining

of the trial court’s failure to rule on his pro se motion for a speedy trial.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined.2 A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by

           1
          … This proceeding arises out of Cause No. 2009-CR-10755, styled State of Texas v. Jose Mederos, in the 399th
Judicial District Court, Bexar County, Texas, the Honorable Juanita Vasquez-Gardner presiding.

           2
         … On December 31, 2009, the trial court appointed Virginia M aurer to represent relator in the criminal
proceeding.
                                                                                      04-10-00005-CR



counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial

court. Accordingly, relator’s petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).



                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-